Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Annual Report of Guanwei Recycling Corp. (the “Registrant”) on Form 10-K (Amendment No. 1)for the year ended December 31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Form 10-K”), I, Feng Yang, Chief Financial Officer of the Registrant, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: 1. The Form 10-K fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended,and; 2. The information contained in the Form 10-K fairly presents, in all material respects, the financial condition and result of operations of the Registrant. Dated: April 14, 2014 /s/ Feng Yang Feng Yang, Chief Financial Officer
